Citation Nr: 0614316	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-01 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for hypertension on a 
secondary basis.

Entitlement to service connection for heart disability on a 
secondary basis.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1975, including 86 days of lost time.  He had no 
foreign service and did not serve in combat.

When the case was last before the Board in June 2005, the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for PTSD was granted 
and then all the issues on the title page were remanded for 
additional development.

The issue of entitlement to service connection for PTSD is 
decided herein while the other matters on appeal are 
addressed in the remand that follows the order section of 
this decision.

FINDING OF FACT

The veteran has PTSD due to a personal assault in service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for PTSD.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Factual Background

The veteran served on active duty from January 1974 to 
October 1975, including 86 days of lost time.  Service 
medical records are negative for a diagnosis of PTSD.  
Service personnel records note that the veteran's lost time 
was due to being absent without leave (AWOL).  Also included 
with the service personnel records is a June 1975 letter from 
the veteran to his congressman, which describes the personal 
assault he experienced in service.  In the letter the veteran 
states that he was attacked and taken off of the base, where 
he was nearly stabbed and money was demanded from him.  The 
veteran stated that he called the local police and the 
military police.  The next day a fellow soldier told the 
veteran that if he did not pay the money his life would be in 
danger.  The veteran further stated that his superiors told 
him that he would not be transferred.  It was for this reason 
that the veteran stated that he went AWOL.  The veteran first 
went AWOL in July 1974.

A July 1975 letter from then Congressman Rose acknowledges 
receipt of veteran's June 1975letter.

The veteran's medical history contains both private and VA 
medical records dated from 1995 to 2004 which show diagnoses 
of and treatment for PTSD as well as VA exam reports which 
are negative for a diagnosis of PTSD.  In particular, a 
December 2002 record from a the veteran's treating VA 
psychiatrist notes that the veteran's PTSD is due to the 
personal assault that took place during military service and 
a February 2004 letter from J. Dukes, DED, states that the 
veteran currently has PTSD which was caused by the in-service 
assault.  There is also a July 2003 VA exam report and 
addendum that states that the veteran does not meet the 
diagnostic criteria for PTSD.  

A February 2004 letter from former Congressman Rose states 
that the veteran's father had contacted his office regarding 
the alleged assault on the veteran and a transfer request for 
the veteran.  In the letter the former congressman 
acknowledged receipt of the veteran's 1975 letter and stated 
that he contacted the Department of the Army in response.

The report of and addendum to a November 2005 VA examination 
note that the veteran's history, examination of the veteran, 
and objective testing support a diagnosis of PTSD.  The 
examiner noted that the veteran's report of historical events 
surrounding his alleged assault were consistent.  The 
examiner also noted that there is evidence that the veteran 
requested a transfer after the alleged assault and that his 
behavior problems in the military did not begin until after 
the alleged beating.  The examiner found that the veteran's 
military experience is at least as likely as not a 
contributing factor that led to his PTSD.  

Correspondence from the veteran contained in the claims 
folders indicates that he was attacked in May or June 1974.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of an in-service personal 
assault.  

The Board notes that in the form of a letter to then 
Congressman Rose, the veteran documented his allegation of a 
personal assault committed against him.  The letter states 
that the veteran was nearly stabbed and that his life was 
threatened if monies were not paid by him.  The letter also 
states that despite a request to be transferred, the 
veteran's superiors would not grant a transfer.  Service 
personnel records document that the veteran went AWOL several 
times while on active duty, totaling 86 days.  The first time 
the veteran went AWOL was in July 1974, shortly after the 
alleged personal assault.

The record also contains medical evidence of a current 
diagnosis of PTSD which is linked to the personal assault the 
veteran suffered in service.  Further, the VA examiner found 
the veteran's reported history regarding the assault to be 
consistent and corroborated by the veteran's service 
personnel records.  After a thorough examination of the 
claims folders and examination of the veteran, the November 
2005 examiner concluded that the veteran meets the criteria 
for a diagnosis of PTSD and that it is at least as likely as 
not that such diagnosis is related to the in-service personal 
assault.  The Board finds this to be competent and credible 
evidence of a nexus and therefore, service connection for 
PTSD is warranted.  




ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran contends that he is entitled to service 
connection for a heart disability and hypertension, as well 
as a total rating based on individual unemployability due to 
service connected disabilities (TDIU).  Although in the May 
2005 remand, the Board requested a VA exam, to include 
opinions regarding whether it is at least as likely as not 
that any heart disability or hypertension is related to the 
veteran's PTSD, such an exam was not conducted.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any current heart 
disability or hypertension.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folders review, the 
examination results and sound medical 
principles, the examiner should provide 
opinions with respect to each currently 
present disability (eg., heart 
disability, hypertension) as to whether 
there is a 50 percent or better 
probability that the disability was 
caused or chronically worsened by the 
veteran's PTSD.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The RO or the AMC should also  
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


